Cobb, J.
1. “Unless there be great superiority in physical strength of an assailant who strikes another a blow with his fist, or ill health in the assailed at the time, or other circumstances producing relatively great inequality between them in combat, the assailed can not justifiably resent the blow by stabbing the assailant.” Morgan v. State, 119 Ga. 566 (3), and cit.
2. Considered as a whole, the charge was as favorable to the accused as he had any right, under the facts of the case, to demand. The evidence fully warranted, even if it did not demand, the verdict; and no reason appears for reversing the judgment.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.